PD-0429-15
                                                                  COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
 October 16, 2015                                               Transmitted 10/15/2015 9:16:56 AM
                                                                 Accepted 10/15/2015 12:32:58 PM
                                                                                   ABEL ACOSTA
                                CAUSE NO. PD-0429-15                                       CLERK



                    IN THE COURT OF CRIMINAL APPEALS

                                         OF TEXAS


                                 FRANCISCO DURAN,
                                     Petitioner

                                               v.

                                   STATE OF TEXAS,
                                      Respondent.


                On Discretionary Review from the Court of Appeals
                        for the Thirteenth District of Texas
                 Court of Appeals Cause Number 13-12-00344-CR


      STATE’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                       APPELLATE BRIEF


TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, RESPONDENT, THE STATE OF TEXAS, by and through

the Honorable Luis V. Saenz, the Cameron County District Attorney, and files this

Motion for Extension of Time to File its Appellate Brief in accordance with Texas

Rules of Appellate Procedure 10.5(b), and in support thereof, would respectfully

show this Honorable Court as follows:

State’s Motion for Extension of Time to File Brief                          Page 1
                           I. STATEMENT OF THE CASE

        This is an appeal, by Appellant, FRANCISCO DURAN, from a judgment of

conviction, and sentence, for the felony offense of BURGLARY OF A

HABITATION, which judgment was signed on June 6, 2012.

                   II. BASIS FOR REQUEST FOR EXTENSION

        (A) The current deadline for the State of Texas to file its Appellate Brief is

October 14, 2015.

        (B) The State of Texas requests an extension of one (1) day to file its brief,

until and including October 15, 2015.

        (C) The need for extension is based on the following:

        The undersigned counsel is the only appellate attorney in the Cameron County

District Attorney’s Office tasked with the duty of representing the State of Texas in

eight district courts and three county courts for pre-trial matters (i.e. search warrants,

suppressions), trial issues (i.e. jury charges, researching case law), and direct and

post-conviction appeals / writs of habeas corpus. More specifically, counsel states

that he mis-calendared the due date of the brief herein. Counsel erroneously believed

that the due date for said brief was October 15, 2015. The undersigned Counsel

profusely apologizes to this Honorable Court for this error, and makes no excuses for

same.

State’s Motion for Extension of Time to File Brief                                 Page 2
       (D) This is the first request for an extension of time the State of Texas has

requested in connection with this appeal.

                              CONCLUSION & PRAYER

       Therefore, based on the above, RESPONDENT, the State of Texas requests

that this Court grant an extension of one (1) day within which to file its appellate

brief in this proceeding, until October 15, 2015.

                                            Respectfully Submitted,

                                            LUIS V. SAENZ
                                            Cameron County District Attorney
                                            964 East Harrison Street, Fourth Floor
                                            Brownsville, Texas 78520-7123
                                            Phone: (956) 544-0849
                                            Fax: (956) 544-0869



                                     By:    /s/ René B. González
                                            René B. González
                                            Assistant District Attorney
                                            State Bar No. 08131380
                                            rgonzalez1@co.cameron.tx.us

                                            Attorneys for the State of Texas




State’s Motion for Extension of Time to File Brief                                   Page 3
                             CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing State’s Motion to Extend Time to File

Brief was served upon Mr. Joseph Moreno, Attorney at Law, 23409 El Paso Drive,

Harlingen, Texas 78552, j_moreno_02@yahoo.com on the 15th day of October, 2015.



                                            /s/ René B. González
                                            René B. González




State’s Motion for Extension of Time to File Brief                           Page 4